514 S.E.2d 147 (1999)
257 Va. 239
Robert Scott LYNN
v.
COMMONWEALTH of Virginia.
Record No. 981146.
Supreme Court of Virginia.
February 26, 1999.
Roger D. Groot, Buena Vista, for appellant.
Leah A. Darron, Assistant Attorney General (Mark L. Earley, Attorney General, on brief), for appellee.
Present: All the Justices.
PER CURIAM.
We awarded this appeal to review a judgment of the Court of Appeals of Virginia holding that the Circuit Court of Rockbridge County properly refused defendant's proffered Instruction L on "cooling off," Instruction O on "right to arm," and Instruction S on "relative strength and size" of the parties. Lynn v. Commonwealth, 27 Va.App. 336, 499 S.E.2d 1 (1998).
For the reasons stated on the above issues in the opinion of the Court of Appeals, we will affirm the judgment entered below.
Affirmed.